t c memo united_states tax_court richard a custer petitioner v commissioner of internal revenue respondent docket no filed date richard a custer pro_se emly b berndt for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of prosecution pursuant to rule b by notice_of_deficiency respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax background in the notice_of_deficiency respondent determined that petitioner failed to report wage income of dollar_figure from expressjet airlines inc and dollar_figure from continental airlines inc respondent also determined that petitioner failed to report from fidelity destiny ii a dollar_figure dividend and a dollar_figure capital_gain respondent made these determinations based on forms w-2 wage and tax statement and forms 1099-div dividends and distributions issued to petitioner on date petitioner invoked the jurisdiction of this court by timely filing a petition containing numerous frivolous and groundless tax defier arguments including unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue on date the u s department of justice announced the creation of the national tax defier initiative or taxdef press release u s department of justice nathan j hochman tax division’s assistant attorney_general announces the creation of the national tax defier initiative date available at www usdoj gov opa pr april 08_tax_275 html see also lukacs justice launches national tax_fraud crackdown tax note sec_141 date tnt date finet hochman addresses tax protestor initiative tax_accrual_workpapers other tax issues daily tax rept bna no at k-1 date the purpose of taxdef is to reaffirm and reinvigorate the tax division’s commitment to investigate pursue and where appropriate prosecute those who take concrete continued the determination of the tax at issue in the notice_of_deficiency is based upon the following errors a b c the commissioner erred in considering the petitioner to be an employee during the tax_year the commissioner erred in considering the petitioner to have had wages during the tax_year the commission erred in determining for the tax_year that the petitioner omitted dollar_figure of income the facts upon which the petitioner relies as the basis of the petitioners case are as follows a b c d e the petitioner does not fall within the definition of employee as defined by sec_3401 of the internal_revenue_code the petitioner did not have wages as defined by sec_3401 of the internal_revenue_code for the tax_year the petitioner's w-2s for the tax_year incorrectly showed a total of dollar_figure of wages on date the commissioner issued the petitioner a form_4549 for the tax_year using incorrect w-2 information as a basis for calculating the petitioner's deficiency on date the commissioner issued the petitioner a notice_of_deficiency for the tax_year using incorrect w-2 information as a basis for calculating the petitioner's deficiency continued action to defy and deny the fundamental validity of the tax laws press release u s department of justice supra additionally one of the initiative’s goals is to address the data gap created by the internal_revenue_service restructuring and reform act of which prohibits the irs from labeling any taxpayer as an illegal tax_protester or using a similar designation lukacs justice launches national tax_fraud crackdown tax notes pincite on date respondent filed an answer denying the material allegations of the petition by notice dated date the court set this case for trial at the court’s cleveland ohio session beginning date this notice specifically stated your failure to appear may result in dismissal of the case and entry of decision against you on date the court called this case from the calendar petitioner did not appear at the calendar call nor did anyone appear on his behalf at that time respondent orally moved to dismiss for lack of prosecution respondent stated i as counsel for respondent sent a letter to mr custer on february 29th setting a brannerton sic conference he did not respond to that letter or call to reschedule the hearing ie branerton_conference we had set for march 12th i sent a follow-up letter on april 22nd to the petitioner containing a stipulation of facts and requesting that he return the stipulation of facts if he was in agreement or provide additional documentation to include the stipulation of facts i have received no response to that additionally mr custer the petitioner did not cooperate with irs appeals the court asked respondent to file the motion in writing and we set the case for recall on date on date the court recalled this case petitioner again failed to appear in person or through a representative at that time respondent filed a written motion that the case be dismissed for lack of prosecution and that the court impose sanctions on petitioner under sec_6673 respondent’s motion respondent attached to respondent’s motion the previously mentioned branerton letter3 dated date and the followup letter dated date in the followup letter dated date respondent advised petitioner that continuing to maintain frivolous arguments could subject petitioner to sanctions pursuant to sec_6673 of up to dollar_figure and that respondent would move for such sanctions if petitioner’s behavior warranted it at the recall respondent stated the following your honor i’d like to point out for the record that in the respondent’s motion to dismiss for lack of prosecution we are seeking sanctions under sec_6673 for the petitioner’s continued pursuit of frivolous and groundless arguments specifically in this case the only issue he raised in his petition was that he was not an employee and did not have wages pursuant to sec_3401 therefore he had no income_tax_liability the court had previously sanctioned the petitioner mr custer in docket no when the court granted respondent’s motion for summary_judgment they sic sanctioned mr custer dollar_figure under sec_6673 in respondent’s motion respondent moved that the court impose sanctions on petitioner pursuant to sec_6673 for petitioner’s continued assertion of frivolous and groundless arguments that same day the court also filed respondent’ sec_3 see 61_tc_691 pretrial memorandum which stated that respondent expected to file a motion to dismiss for lack of prosecution and a motion for imposition of sanctions in support of the imposition of sanctions pursuant to sec_6673 respondent wrote in his pretrial memorandum petitioner has made frivolous arguments in a past tax_court case and continues to maintain these arguments in the current case in his previous tax_court case docket no 21335-05l the court imposed a sec_6673 penalty in the amount of dollar_figure the opinion in docket no 21335-05l was rendered as a bench opinion i rule b discussion the court may dismiss a case and enter a decision against a taxpayer for his failure to properly prosecute or to comply with the rules of this court rule b rule b generally applies in situations where the taxpayer bears the burden_of_proof as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the internal_revenue_code petitioner failed to appear and did not introduce any evidence we conclude that the burden_of_proof regarding the deficiency determined in the statutory_notice_of_deficiency is not placed on respondent pursuant to sec_7491 furthermore petitioner advanced shopworn arguments characteristic of tax-protester tax defier rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir 771_f2d_471 10th cir affg tcmemo_1983_433 michael v commissioner tcmemo_2003_26 knelman v commissioner tcmemo_2000_268 affd 33_fedappx_346 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir respondent has connected insofar as he is required to petitioner with the unreported income ie via the forms w-2 and forms 1099-div see mills v commissioner tcmemo_2007_ accordingly we will grant respondent’s motion to dismiss this case for lack of prosecution ii sec_6673 sec_6673 authorizes this court to penalize up to dollar_figure a taxpayer who institutes or maintains a proceeding primarily for delay or pursues a position in this court which is frivolous or groundless petitioner’s conduct has convinced us that he maintained this proceeding primarily for delay petitioner’s actions have resulted in a waste of limited judicial and administrative resources that could have been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir petitioner’s insistence on making frivolous tax-protester tax defier types of arguments indicates an unwillingness to respect the tax laws of the united_states accordingly we shall grant the motion for sanctions and require petitioner to pay a penalty to the united_states pursuant to sec_6673 of dollar_figure to reflect the foregoing an appropriate order of dismissal and decision will be entered
